Citation Nr: 1400813	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990, November 1990 to March 1991, and February 2003 to August 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The matter was subsequently transferred to the RO in Hartford, Connecticut.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Based upon a review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran asserts that she is entitled to service connection for bilateral pes planus.  Specifically, the Veteran asserts that her pre-existing disorder was aggravated beyond its natural progression due to her deployment from May 2003 to June 2004.

There is evidence that the Veteran had a pre-existing pes planus disorder when she entered the military.  Specifically, a February 1989 service entrance examination noted that the Veteran had moderate asymptomatic pes planus.  In a June 2004 post-deployment health assessment questionnaire the Veteran reported that she did not experience symptoms such as swollen, stiff, or painful joints; or numbness or tingling in hand or feet, during her deployment.  However, in a June 2012 written statement and in testimony during a July 2013 hearing before the Board, the Veteran contended that she experienced pain and cramping in her feet beginning during her deployment.  

The Veteran also reported that during her deployment she had to go to the "clinic to get larger boots."  Service treatment records from February 2003 to August 2004 are unavailable.  Regardless, the Veteran's statements are competent evidence of symptoms she experienced during and following her deployment.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  

The Veteran has worked for the United States Postal Service as a letter carrier since discharge, and no post-service injuries are of record.  The Veteran sought treatment in 2008 because the pain associated with her bilateral foot disorder became "unbearable," and bilateral pes planus, with associated tibial tendonitis was diagnosed.  In light of the aforementioned evidence, the Board finds that a remand for an examination and opinion is in order.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There are relevant treatment records missing from the Veteran's claims file.  In particular, during the July 2013 hearing before the Board, the Veteran indicated that she initially sought treatment for symptoms of her bilateral pes planus disorder at the West Haven VA Medical Center (VAMC) in 2004, after she returned from deployment.  Because these records are clearly pertinent to the claim on appeal, this matter must be remanded to the RO to attempt to procure these records. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must attempt to obtain VA treatment records dated in 2004 from the West Haven VAMC.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA examination in order to clarify whether bilateral pes planus disorder is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a thorough review of the evidence of record, and with consideration of the Veteran's lay assertions, the examiner must provide opinions as to whether a bilateral pes planus pre-existed the Veteran's military service.  If the examiner finds that bilateral pes planus pre-existed the Veteran's military service, the examiner must indicate upon what specific evidence this finding is based.  If the examiner finds that bilateral pes planus pre-existed the Veteran's military service, the examiner must must provide an opinion as to whether the pre-existing bilateral pes planus was aggravated by the Veteran's military service, and if so, the examiner must indicate upon what specific evidence this finding is based.  In this instance, aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  If aggravation is of pre-existing bilateral pes planus is found, the examiner must provide an opinion as to whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  The examiner must also provide an opinion as to whether bilateral pes planus is related to those noted on the service entrance examination and her reported in-service symptoms.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The RO must then readjudicate the claim and thereafter, if the claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

